Per Curiam:
An examination of the evidence leads us to the conviction that the finding of the learned trial court that the several instruments whereby it is claimed plaintiff transferred to defendants practically all his property and estate, almost *233to the entire exclusion of his little adopted daughter, were his free, unrestrained and unrestricted acts, and done with full knowledge of the purport thereof, was clearly against the weight of the evidence. At the time of the alleged execution of said papers plaintiff was and for a considerable period prior thereto had been in a very much enfeebled condition of mind and body and fell an easy prey to the designs of those of stronger mentality who surrounded him. His lack of concern for his dying wife for whom he had always borne a deep affection, his refusal to visit her during her last hours, or to attend the funeral, although at the time he was living in the same house, was dressed and physically able to do so, and the many other evidences of his dazed, incoherent and dependent condition just preceding and at the time of the execution of the alleged transfers leads us to the belief that he had no intelligent appreciation of his acts. Transactions of the sort attempted to be upheld here should always be closely scrutinized and never permitted to stand unless it clearly appears that the grantor was fairly conscious of his acts and of sufficient mentality to be beyond any possible influence by stronger minds. (Allen v. La Vaud, 213 N. Y. 322; Rosevear v. Sullivan, 47 App. Div. 421; Hunter v. McCammon, 119 id. 326.)
That plaintiff at the time of the execution of the several transfers here was in a weak condition of mind and body and unconscious of the nature of his acts; that such execution was procured by undue influence exerted upon him by defendants, seems fairly established by the evidence. The finding of the learned trial court to the contrary is in our opinion against the, weight of the evidence. The findings sustaining such transactions should be disapproved and in place thereof, appropriate findings should be made granting plaintiff the relief which he seeks in this action.
All concurred, except Foote, J., who dissented and voted for affirmance; Lambert, J., not sitting.
Judgment reversed, with costs, and judgment directed for the plaintiff, with costs. Order to be settled before Mr. Justice Merrell on two days’ notice at which time findings to be disapproved and proposed new findings may be submitted.